Citation Nr: 1028237	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 28 to October 15, 
1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim for service 
connection for a low back disorder.  The Veteran disagreed and 
perfected an appeal.  In July 2008, the Veteran, his spouse and 
his representative presented evidence and testimony in support of 
the Veteran's claim at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In a February 2009 decision, the Board remanded the claim for 
further evidentiary development.  


FINDING OF FACT

A preponderance of the competent medical evidence supports a 
finding that the Veteran's current low back disorder is unrelated 
to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for a low back disorder is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty for less than 6 months.  He 
contends that he suffered from low back pain from early on in his 
training and that it persisted until he left active duty.  He 
seeks service connection for his current low back disorder.  The 
Board will address preliminary matters and then render a decision 
on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board ordered 
VBA to provide the Veteran with an examination by a VA physician 
who was directed to provide an opinion whether the Veteran's 
current low back disorder was related to his active duty service.  
The Record shows that the Veteran was examined by a VA physician 
in March 2009 and that the requested opinion is provided.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  For the reasons stated above, 
the Board finds that VBA substantially complied with the February 
2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record reveals that the Veteran was informed in a November 
2006 letter of the evidence required to substantiate a claim for 
service connection.  The Veteran was further informed of how VA 
determines a disability rating and an effective date in the 
November 2006 letter.

The Veteran was also notified of VA's duty to assist him develop 
his claim by making reasonable attempts to obtain federal, state 
or private records relevant to his claims, and by providing a 
medical examination or opinion.  For the reasons stated above, 
the Board finds that VBA satisfied its duty to notify.

The Board also notes that VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records identified by the Veteran.  As noted above, the Veteran 
was also examined by a VA physician in March 2009.  The Board has 
also noted that VBA obtained records pertaining to the Veteran 
from Social Security Administration.  For those reasons, the 
Board finds that VA has satisfied its duty to assist the Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted in the Introduction, the Veteran presented evidence and 
testimony at a hearing at the RO before the undersigned VLJ.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Analysis

At the July 2008 hearing, the Veteran essentially contended that 
he injured his back when he took a duffel bag from a bus.  See 
hearing transcript at page 4.  He further testified that upon 
telling his drill sergeant about his painful back he was 
"threatened with disciplinary actions" and told that he would 
have to start his training all over if he went to sick call.  See 
hearing transcript at page 5.  He did manage to get into sick 
call more than once, but was not properly treated for his 
condition.  He further contends that his service treatment 
records are inaccurate because they show he went on only one time 
to sick call.  The Veteran further testified that he went to a 
chiropractor in California for back treatment in 1976 shortly 
after his discharge from active duty.  See hearing transcript at 
page 7.  The Veteran testified that he had attempted to find 
records from the medical practitioners who treated him after he 
left service, but was told that the records had been destroyed.  
See hearing transcript at page 15.  The Veteran's wife testified 
that she knew the Veteran when he was on active duty.  She stated 
that she became aware of his back pain after he got out of the 
military and that he has been afflicted with back pain ever since 
his active duty.  See hearing transcript at page 17. 

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will address each element.

With regard to element (1), the Board notes that the March 2009 
VA examiner's report states that the Veteran has a current 
diagnosis of degenerative disc disease of the lumbar spine.  
Thus, element (1) is satisfied.

With regard to element (2), as noted above, the Veteran contends 
that he injured his back during service.  The Veteran's service 
treatment records do indicate that the Veteran was seen for 
complaints of low back pain without trauma and diagnosed with 
viral syndrome on 1 July 1976.  There are, however, no other 
entries in his service treatment records that reveal any other 
complaints of or treatment for low back pain.  In a 12 August 
1976 Report of Medical Examination, the Veteran indicated that he 
was in good health and nothing in the report indicates any 
problem concerning his low back.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the 
Veteran made his claim almost 30 years after his short active 
duty service.  His recollection that he had more than one visit 
to sick call for his back pain is not supported by the record 
evidence.  His contention that the record is inaccurate or 
incomplete is also not supported by the record.

The record includes a July 2004 report of Dr. H.S., M.D.  Dr. 
H.S., writing a report for determination of whether the Veteran 
would receive social security benefits, stated that the Veteran 
"began having back pain in 1978 when he was working installing 
carpet."  Dr. H.S. continues that the back pain was the result 
of a "lifting injury."  There is nothing in Dr. H.S.'s report 
regarding an injury or event incurred during the Veteran's active 
duty military service.  Similarly, a March 2004 report of Dr. 
S.K., M.D., states that the Veteran's "low back pain [that] 
initially started in 1979 after an injury in which he was 
carrying a heavy roll of carpet."  A June 2002 letter from Dr. 
W.C., M.D., states that the Veteran "initially had a workman's 
compensation injury to his back in 1979, while laying carpet he 
had an immediate back pain which was treated over the next 20 
years intermittently by a chiropractor."  

The Veteran's testimony at the July 2008 hearing is also not 
credible because he has provided testimony to an Administrative 
Law Judge (ALJ) during an earlier hearing regarding his SSA 
disability benefits that "in 1979 he injured his back when he 
was unloading a roll of carpet from a truck."  See ALJ decision 
at page 8.  The Board observes that the testimony provided at the 
SSA hearing was, as was the July 2008 testimony, made under oath.

After consideration of the entire record, the Board finds that 
the Veteran's testimony and statements in the record that he had 
an injury during service are not credible.  They are not 
supported by the contemporary evidence of record and are directly 
controverted by histories he provided to medical practitioners 
and his direct testimony provided to an ALJ.  The Board further 
observes that the statements made to the medical practitioners 
and the ALJ were made to obtain monetary benefits.  Similarly, 
the Veteran's current contentions that he had an injury during 
service were made to obtain VA monetary benefits.  The two 
versions support a finding that the Veteran adjusts his testimony 
to suit the benefit he is seeking.

The result is that the evidence of a low back injury is limited 
to one event on July 1, 1976, of low back pain without trauma.  
There is no other evidence and it appears from the evidence that 
the Veteran's low back pain resolved by August 1976 when he 
stated he was in good health.  For those reasons, the Board finds 
that the evidence does not satisfy the second element.  The claim 
fails on that basis alone.

For the sake of completeness, the Board will briefly address the 
remaining service connection element. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to decide 
a claim in the alternative].  Regarding element (3), a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service, the record evidence 
is conflicting.  The Veteran has submitted the July 2008 letter 
of Dr. A.T., M.D., that opines there is a relationship between 
the Veteran's service and his current back disorder.  The March 
2009 VA examiner, however, provided an opinion that there is no 
such relationship.

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches. As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the adjudicator. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board may 
appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion over 
another. See Winsett v. West, 11 Vet. App. 420, 424-25 (1998). 
The probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

Dr. A.T.'s opinion states that after she reviewed the "military 
record sheet from July 1976, I can see the chief complaint shows 
back pain; however there were no x-rays to be evaluated."  After 
examining the Veteran's April 1976 induction physical records, 
and based on the Veteran's reports of back pain during basic 
training, she concluded that "the military records seem to 
indicate either a lack of concern for the seriousness of the back 
condition, or a misdiagnosis."  She further states that the 
Veteran's condition is "one that tends to degenerate over a long 
period of time."  In sum, Dr. A.T. opined that "due to the 
characteristics of [the Veteran's] condition and the manner in 
which it has progressed, his low back pain started during the 
time in which he made that initial complaint in 1976."  The 
Board further observes that Dr. A.T.'s opinion is specious to the 
degree that the evidence can only result in a conclusion that 
Army medical personnel lacked concern for the Veteran or 
misdiagnosed his condition.  The facts also just as easily 
support conclusions that there was no back condition and that the 
condition was due to the diagnosed viral syndrome.  Dr. A.T. did 
not address either of these to possibilities.

The March 2009 VA examiner reviewed the Veteran's entire VA 
claims folder, including the records cited above.  The Board 
notes that it appears that the records provided for Dr. A.T.'s 
review were far more limited; indeed, the only records identified 
are two pages of the Veteran's service treatment records.  
Importantly, Dr. A.T. did not address the August 1976 record 
wherein the Veteran stated he was in good health.  Nor did she 
address the statements regarding the 1979 injury.

The VA examiner also examined the Veteran and noted his history, 
including the statements that he was injured in 1976 during his 
basic training.  The examiner noted that the service treatment 
records showed no history of back trauma and that the Veteran was 
diagnosed with viral syndrome.  In sum, the VA physician opined 
that it was less likely as not that the Veteran's current low 
back condition had its onset during military service.  The 
rationale was there was no evidence of a back condition during 
service and that low back pain "is a common occurrence with a 
viral syndrome" such as the syndrome that Army medical staff 
diagnosed the Veteran with in 1976.  

The Board finds that the VA examiner's rationale is more 
probative than that of Dr. A.T.  Dr. A.T.'s opinion that the 
records she saw resulted in "either a lack of concern" or a 
"misdiagnosis" by Army medical staff fails to address the 
likelihood that the Veteran's complaints of back pain were a 
component of the viral syndrome and it fails to note that the 
Veteran's condition resolved by August 1976.  The VA examiner's 
opinion is based on the medical evidence of record and not, 
unlike Dr. A.T.'s opinion, based on the statements of the 
Veteran.  As discussed above, the Board has found the Veteran to 
be incredible regarding the fact of an in-service injury to his 
low back.  Moreover, the VA examiner's opinion is more congruent 
with the other medical evidence in the record that establishes 
that the Veteran suffered a low back injury in 1979.

For the reasons stated above, the Board finds that element (3) is 
not satisfied, and the claim fails on this basis as well.




ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


